Citation Nr: 1728038	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-25 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1953 to October 1957. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision in which the RO denied claims for service connection for bilateral hearing loss and tinnitus.  Also in May 2011, the Veteran filed a notice of disagreement (NOD) and elected a de novo review of their case under the Decision Review Officer (DRO) process.  In May 2013, the Veteran testified during a hearing before a DRO at the RO.  A report of that hearing is of record.  The RO issued a statement of the case (SOC) in July 2013, which included a de novo review of the claim and explanation of additional evidence that was secured and considered subsequent to that election.  

The Veteran then submitted a substantive appeal in September 2013.  In his substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge.  However, in August 2016, the Veteran withdrew his Board hearing request.  See 38 C.F.R. § 20.704 (e) (2016). 

In November 2016, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny these claims (as reflected in a February 2017 SSOC), and returned the matters to the Board for further appellate consideration. 

While the Veteran preciously had a paper claims file, this appeal is  now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA processing systems.

Also, this appeal has been advanced on the Board's docket pursuant to  38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

The Board's decision on the claim for service connection for tinnitus is set forth below.  The claim for service connection for bilateral hearing loss is addressed in the remand following the order; that matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

FINDINGS OF FACTS

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The record includes competent, credible and probative lay assertions as to the Veteran's in-service noise exposure that are consistent with the circumstances of his service, as well as to effect that he began to experience symptoms of tinnitus after such in-service noise exposure that have been recurrent to the present.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Given the fully favorable disposition of the Veteran's claim for service connection for tinnitus, the Board finds that all notification and development action needed to render a fair decision on this claim has been accomplished. 

The Veteran claims that he has tinnitus due to his in-service noise exposure.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  See 38 C.F.R. § 3.303(d). 

If a chronic disease, such as an organic disease of the nervous system, becomes manifested to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even if there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1111, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309. 

For the showing of chronic diseases in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to establishing service connection on the basis of continuity of symptomatology in lieu of a medical nexus opinion is limited to disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Moreover, the United States Court of Appeals for Veterans Claims (Court) held that, with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309 (a).  Fountain v. McDonald, 27 Vet. App. 258, 259 (2016). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt on certain elements of the claim, the Board finds that service connection for tinnitus is warranted. 

First addressing the question of an in-service injury (here, noise exposure), the Board notes that while the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma, the Veteran is competent to assert the occurrence of an in-service injury, to include noise exposure.  See Gottveit v. Brown, 5 Vet. App. 91 (1991).  In this regard, the Veteran has consistently reported exposure to noise from maintenance, service, and operation of battery guns.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the RO accepted the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(2016).  

With regard to a current disability, the Board notes that the Veteran was diagnosed with bilateral tinnitus during his April 2011 VA examination.  Therefore, the Board finds that the Veteran satisfies the second requirement for service connection.  As such, the remaining inquiry in this case is whether there is competent, credible, and probative evidence establishing a medical nexus between current tinnitus and the Veteran's service.

The Veteran's service treatment records document no complaints, findings, or diagnosis pertinent to tinnitus.  As indicated, however, the Veteran is competent, as a layperson, to report that about which he has personal knowledge, including the onset, presence, and nature of symptoms, to include ringing in his ears.  Here, as there is nothing to directly contradict the Veteran's assertions that he has experienced tinnitus since his in-service noise exposure, the Board finds no reason to question the veracity of the Veteran's assertions in this regard, and such assertions are deemed credible.  Therefore, while there is no documented evidence of tinnitus during service, there are competent, credible lay assertions indicating that tinnitus first manifested directly after the Veteran's exposure to acoustic trauma during military service.  It is important to note that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board acknowledges the April 2011 negative nexus opinion concerning the etiology of the Veteran's tinnitus; however, the Board notes that the examiner did not have access to the same facts that the Veteran provided at the May 2013 hearing before the DRO.  Accordingly, the Board finds the April 2011 opinion to be of little probative value. 

Additionally, medical opinions with respect to nexus are not necessarily needed in this instance.  As indicated, tinnitus is among the chronic diseases listed at 38 C.F.R. § 3.309(a) for which service connection may be granted on the basis of continuity of symptomatology, in lieu of a medical nexus opinion.  Moreover, tinnitus is a rare type of disability for which, in the vast majority of cases, service connection may be established when there is credible lay evidence of continuity of symptomatology since service.  See Charles, supra.  Given the nature of the disability, as explained above, the Board finds that the Veteran's competent and credible assertions of experiencing tinnitus associated with noise exposure in service, continuing to experience tinnitus after service, and currently experiencing tinnitus, are sufficient to support a finding that that there may exist a nexus between the Veteran's military service and his current tinnitus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56. 

Given the totality of the evidence, to particularly include the Veteran's credible lay assertions in support of his claim, and resolving all reasonable doubt on certain elements of his claim in his favor, the Board finds that the criteria for service connection for tinnitus are met. 


ORDER

Service connection for tinnitus is granted.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran has reported that his duties included the maintenance, service, and operation, of battery guns.  Personnel records list his military occupational specialty (MOS) in the Navy as a fire control technician aboard several destroyers.  Therefore, in-service noise exposure has been established.  The record also reflects what appear to be hearing related complaints in service,, and a post-service negative VA etiology opinion that was deemed inadequate.  

In its November 2016 remand, the Board instructed the AOJ to arrange for the Veteran to schedule the Veteran for VA examinations to obtain medical opinions as to the nature and etiology of bilateral hearing loss and tinnitus.  The requested VA examinations were subsequently scheduled for a date in January 2017, but the Veteran failed to appear for the examinations.  He has not provided any reason or cause for failure to appear for the examination.  However, the Board notes that in August 2016, the Veteran cancelled a Board hearing and explained that he is 81 years old and is unable to travel.  Although, no reason or cause was provided by the Veteran in missing the VA examination, the Board further notes that the Veteran's age and inability to travel may have contributed to his failure to attend the scheduled VA examination.  

In light of the fact that the Veteran has a current diagnosis and the prior remand requested a medical opinion based on the facts already in file, the Board finds that , in the interests of due process, a medical opinion addressing  the nature and etiology of the Veteran's bilateral hearing loss should be obtained from an audiologist or appropriate physician based on claims file review.  

Prior to undertaking action responsive to above, to ensure that all due process requirements are met, and that the record is complete, the AOJ give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014).  But see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private medical records.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from any contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response to the letter identified in paragraph 1, above, has expired, arrange to obtain from an appropriate examiner a medical opinion addressing the etiology of the Veteran's bilateral hearing loss. 

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

The examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset in service or is otherwise medically-related to service. 

In addressing the above, the examiner must consider and discuss all pertinent in-service and post-service medical and other objective evidence, as well as all lay evidence, to particularly include the following: 

(a) An April 1955 STR revealing that the Veteran complained of trouble hearing and an examination was requested to determine if there was "any deafness" ; 

(b)  the Veteran's statement at the RO hearing with the DRO in which he described his noise exposure to battery guns, the lack of hearing protection that was provided, and that he would temporarily lose hearing in service; 

(c) the Veteran's wife's statement at the RO hearing with the DRO in which she described that the Veteran has always had difficulty hearing as long as she has known him, that his hearing has gradually gotten worse, and that he has refused to seek treatment even though she has asked him many times for several decades; 

(d)  the Veteran's allegations of continuity of symptoms of diminished hearing since service. 

The absence of documented evidence of in-service hearing loss should not serve as the sole basis for a negative opinion.

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and that lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

All medical finding results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 271. 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


